Case 3:19-cv-30032-MGM Document 1-12 Filed 03/07/19 Page 1 of 2
          Case 3:19-cv-30032-MGM Document 1-12 Filed 03/07/19 Page 2 of 2




-------- Original message --------
From: Rebecca Cortes <rcortes@uw.edu>
Date: 2/19/19 6:48 PM (GMT-05:00)
To: Jason Niles <JNiles@channing-bete.com>
Subject: Re: PATHS® Program

Dear Jason,
Thank you for your January 22 letter notifying me that CBC is selling its rights to the PATHS Program to
LearningSEL. I have carefully reviewed your letter and noticed that it did not include a request for my consent,
although the agreement I signed with CBC in 2004 states, “This Agreement may be assigned by Licensee pursuant to
a merger or a sale of all or substantially all of Licensee's capital stock, assets or business.” Is CBC selling all of its
capital stock, assets, or business to LearningSEL?
A major concern I have regards the situation this presents for PATHS Education Worldwide (PEW). PEW has done
amazing work in deepening the quality of PATHS work in schools, and reaching out to develop and establish
relationships with districts and communities in the U.S. and abroad. In recognition of PEW's success with PATHS
outreach and sales it is very important to me (both personally and in terms or royalties) that PEW is fully supported by
the new owner of PATHS to continue and broaden its work. If the sale of PATHS is not one for all of CBC’s stock,
assets, or business, then at this point I have not given my consent to this assignment, and reserve the right to
withhold such consent until I am assured that PEW has a clear, written agreement with LearningSEL that protects
PEW’s rights going forward. Please let me know what is being done to reach this goal ASAP.

Sincerely,
Rebecca

====================
Rebecca C. Cortes, Ph.D.
Research Scientist
Cultivate Learning
College of Education
University of Washington
Seattle, WA 98195
rcortes@uw.edu


On Jan 22, 2019, at 1:30 PM, Jason Niles <JNiles@channing-bete.com> wrote:

Hello Rebecca. Please find the attached letter.

Thank you and please contact me if you have questions.

Best regards,

Jason Niles




3071922v1
